PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Patent No. 11,256,392
Issue Date: February 22, 2022
Application No. 16/724,111
Filed: December 20, 2019
Attorney Docket No. 407496-US-NP/170101-457US
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refunds filed December 16, 2021.

The request for refund is Granted.

Applicant request a refund of $140.00 stating “The Petition to Withdraw filed October 08, 2021, did not upload due to an EFS error”.

A review of the Office records indicates that the documents were not received, therefore a total of $140.00 has been refunded to applicant’s credit card account on January 05, 2022.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of ~ attorney name- appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

In view of the above, the request for refund is granted.  



Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions


cc:  BABAK AKHLAGHI
       NOVOTECHIP INTERNATIONAL PLLC
       1717 PENNSYLVANIA AVENUE NW
       SUITE #1025
       WASHINGTON, DC 20006